     Case 1:18-cv-01248-PJG ECF No. 98, PageID.849 Filed 05/24/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION


JARRED STRATTON,

              Plaintiff,                             Hon. Phillip J. Green

v.
                                                     Case No. 1:18-cv-1248

RAMIRO PADILLA, et al.,

            Defendants.
______________________________________/

                              ORDER AND JUDGMENT

        Consistent with the Opinion filed this day, Plaintiff’s Motion for an Award of

Costs and Attorney’s Fees (ECF No. 95) is hereby GRANTED.                 Specifically,

judgment in the amount of $31,541.97 is awarded in favor of Plaintiff and against

Defendant Padilla.


        IT IS SO ORDERED.


Date: May 24, 2021                             /s/ Phillip J. Green
                                               PHILLIP J. GREEN
                                               United States Magistrate Judge
